United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 December 14, 2005

                                                             Charles R. Fulbruge III
                                                                     Clerk
                              No. 04-30627
                          Conference Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,
versus

THERON DEMOINE BOSLEY,

                                       Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                       USDC No. 6:03-CR-60031-ALL
                          --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Theron Demoine Bosley has

moved for leave to withdraw and has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967).      Bosley has not filed

a response.     Our review of counsel’s brief and the record

discloses no nonfrivolous issues for appeal.     Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.